TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00661-CV


Noel D. Ischy, Appellant

v.

M.P. McCammon; McCammon Oil & Gas, Inc.; Nosivad Oil, Inc.; Van Davison;
Dawn Davison; Tejon Exploration; Doralex Energy, Inc.; Mansefeldt Investment Corp.;
Fred Harendt; Debbie Harendt; Leffel's Inc.; William R. Guffey; Jimmy Davison;
Annette Davison; Topaz Exploration Company; Phillip W. Davison; Becky Davison;
Tonopah Energy, L.L.C.; O.H.B., Inc.; Eileen Pratt; Dustin Pratt, J.W. King; and
George Alexander, Appellees




FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
NO. 3750, HONORABLE BEN WOODWARD, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Noel D. Ischy has filed a motion to review supersedeas bond.  See Tex. R.
App. P. 24.4(a).  Ischy has also filed a motion for temporary orders.  We grant the motion for
temporary orders to the extent of staying execution or enforcement of the underlying judgment,
pending further orders of this Court.  See Tex. R. App. P. 24.4(c).  We request that appellees file a
response to the motion to review supersedeas bond no later than November 30, 2012.		It is ordered November 15, 2012.

Before Justices Puryear, Pemberton and Henson